Decision
On February 23, 2001, the defendant was sentenced to twenty (20) years in the Montana State Prison for the offense of Forgery, a felony.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. Deirdre Caughlan, defendant's court appointed counsel, was also present. The defendant indicated that he was in the process of retaining new counsel to represent him in this matter. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
Therefore, it is the unanimous decision of the Sentence Review Division that the defendant's application for review of sentence shall be continued until the next meeting of the Board, presently scheduled for July 19 and 20, 2001. This will allow the defendant time to retain new counsel, or in the alternative, appear before the Board with Deirdre Caughlan, his original court appointed counsel, and proceed with this hearing.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.